DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 and 13 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipate by Han et al US 8743855 B2.
       As per claim 1, Han et al teaches a symbol processing method, comprising: obtaining a plurality of complex-valued symbols (figs.1 or 20 and col.1, lines 25-31 for…. an input data sequence, {right arrow over (d)}=[d.sub.0, d.sub.1, . . . , d.sub.N-1].sup.T, includes N data. The input data sequence is converted to a plurality of parallel data sequences via a serial-to-parallel converting unit 100))); dividing the plurality of complex-valued symbols into a plurality of sequences, wherein each sequence corresponds to one transmitted symbol (see figs. 1 or 20 element 110 or 210 and col.1, lines 32-35 for…. The input data sequence is converted to a plurality of parallel data sequences via a serial-to-parallel converting unit 100. Generally, the serial-to-parallel converting unit determines how many parallel data sequences and col.12, lines 5-10 for….. The segmentation unit 210 segments the input data sequence by a prescribed unit into t data blocks determined by a system. Unlike the above case, an input data sequence can include a plurality of segmented input data sequences12)); performing a copy operation on the plurality of sequences to produce two sequences (see figs.2, 5 or 21  and col.2, lines 15-18 for …. The CP is formed in a manner of copying a predetermined portion of a rear part of a multicarrier and then adding the copied portion to a front part of the corresponding multicarrier symbol and col.8, lines 33-37 for…. Alternatively, one of subsymbols right behind the CP is selected and a specific part of the selected subsymbols is copied to use. (48) Alternatively, a rear portion of each subsymbol is copied to use [cyclic copy]) corresponding to two transmitted symbols (see figs.2 or 21 and col., 13, lines 39-44 for… In particular, an embodiment shown in FIG. 21 relates to a method of generating a sync channel using the above-described sub-sync channel using the method proposed by the embodiment shown in FIG. 2. In more particular, this embodiment relates to a method of using two subsymbols equal to each other in length,)  that are consecutive in time domain having at least one same complex-valued symbol (see fig.1 element 120 or IFFT and col.2, lines 5-10 for….. the corresponding subcarrier enters the parallel-to-serial converting unit 105 to be represented as an input data sequence in the IFFT transformed time domain   and col.7, lines 34-40 for…. at least two subsymbols are combined, i.e., multiplexed, together by TDM scheme in a time domain allocated to one symbol); and transmitting the two transmitted symbols in the time domain and in accordance with the copy operation (see figs.1 or 20 element 130 or 240 and col.12, lines 26-27 for…. One multicarrier symbol generated by the combining unit 230 is transmitted on a radio channel via an RF unit 240 and col.12, lines 48-55 for… for example of allocating sync relevant control information to transmit, one random sub-sync channel x corresponds to a subsymbol to which cell ID information is allocated and another random sub-sync channel y corresponds to a subsymbol to which cell group ID information is allocated.).
            As per claim 13, Han et al inherently teaches a symbol processing apparatus, comprising a processor and a memory comprising instructions that, when executed by the processor, cause the apparatus to be configured to (see col.12, lines 33-35 for… a process for a mobile station to acquire synchronization with a base station. Examiner note: One of ordinary skill in the art would know that a memory in inherently embedded in a base station or mobile station). Furthermore it is rejected under the same rational as described in claim 1 above.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-19 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-18 of co-pending Application No. 17/733,783 (US 20220263697 A1). Although the claims at issue are not identical, they are not patentably distinct from each other because the independent claims of above co-pending application teache a symbol processing method, comprising: obtaining a plurality of complex-valued symbols; grouping the plurality of complex-valued symbols into a plurality of sets, wherein each set corresponds to one transmit symbol. Therefore, it would have been obvious to one of ordinary skill in the art, at the time of filing or before the effective filing date of the claimed invention, to modify the current pending application to include grouping the plurality of complex-valued symbols into a plurality of sets, wherein each set corresponds to one transmit symbol so that different complex values could be associated to specific set of symbols. Such modification would facilitate ,after to the copy operation, a signal processing to generate the first transmit symbol and the second transmit symbol and ensure that an inter-symbol guard period would be flexibly configured.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
17/733,783
17/564,450
1. A symbol processing method, comprising: obtaining a plurality of complex-valued symbols; grouping the plurality of complex-valued symbols into a plurality of sets, wherein each set corresponds to one transmit symbol, the plurality of sets comprise a first set corresponding to a first transmit symbol and a second set corresponding to a second transmit symbol, the first transmit symbol and the second transmit symbol are continuous in time, and the first transmit symbol is located before the second transmit symbol; performing a copy operation on the first set and the second set, so that both the first set and the second set have a first complex-valued symbol, wherein a time domain index of a start position of a first subset formed by the first complex-valued symbol in the first set is the same as a time domain index of a start position of a second subset formed by the first complex-valued symbol in the second set; after the copy operation, performing signal processing on the first set and the second set to generate the first transmit symbol and the second transmit symbol, wherein the signal processing comprises a cyclic shift or frequency domain weighting, and the signal processing causes the start position of the first subset to correspond to a position before a first reference point of the first transmit symbol and an end position of the first subset to correspond to a position after the first reference point of the first transmit symbol, and further causes the start position of the second subset to correspond to a position before a second reference point of the second transmit symbol and an end position of the second subset to correspond to a position after the second reference point of the second transmit symbol, and wherein the first reference point represents an end position of the transmit symbol, and the second reference point represents a position of a truncated cyclic prefix of the transmit symbol; and performing phase adjustment on one or both of the first transmit symbol and the second transmit symbol, so that a symbol component whose end position is the first reference point in the first transmit symbol is the same as a symbol component whose end position is the second reference point in the second transmit symbol after the adjustment.
1. A symbol processing method, comprising: obtaining a plurality of complex-valued symbols; dividing the plurality of complex-valued symbols into a plurality of sequences, wherein each sequence corresponds to one transmitted symbol; performing a copy operation on the plurality of sequences to produce two sequences, corresponding to two transmitted symbols that are consecutive in time domain, having at least one same complex-valued symbol; and transmitting the two transmitted symbols in the time domain and in accordance with the copy operation.
7. A symbol processing method, comprising: obtaining a plurality of complex-valued symbols; grouping the plurality of complex-valued symbols into a plurality of sets, wherein the plurality of sets comprise a first set and a second set, the first set corresponds to a first transmit symbol, the second set corresponds to a second transmit symbol, the first transmit symbol and the second transmit symbol are continuous in time domain, the first transmit symbol is located before the second transmit symbol, and a complex-valued symbol in a first subset in the first set is the same as a complex-valued symbol in a second subset in the second set; performing signal processing on the first set and the second set to generate the first transmit symbol and the second transmit symbol, wherein the signal processing comprises a cyclic shift or frequency domain weighting, and the signal processing causes a start position of the first subset to correspond to a position before a first reference point of the first transmit symbol and an end position of the first subset to correspond to a position after the first reference point of the first transmit symbol, and further causes a start position of the second subset to correspond to a position before a second reference point of the second transmit symbol and an end position of the second subset to correspond to a position after the second reference point of the second transmit symbol, and wherein the first reference point represents an end position of the transmit symbol, and the second reference point represents a position of a truncated cyclic prefix of the transmit symbol; and performing phase adjustment on one or both of the first transmit symbol and the second transmit symbol, so that a symbol component whose end position is the first reference point in the first transmit symbol is the same as a symbol component whose end position is the second reference point in the second transmit symbol after the adjustment.
11. A symbol processing method, comprising: obtaining a plurality of complex-valued symbols; dividing the plurality of complex-valued symbols into a plurality of sequences, wherein the plurality of sequences comprise a first sequence and a second sequence that are the same, the first sequence corresponds to a first transmitted symbol, the second sequence corresponds to a second transmitted symbol, the first transmitted symbol and the second transmitted symbol are consecutive in time domain, and the first transmitted symbol is located before the second transmitted symbol; performing a cyclic shift on the first sequence and/or the second sequence, so that complex- valued symbols in a first subsequence in the first sequence are the same as complex-valued symbols in a second subsequence in the second sequence, wherein an end location of the first subsequence corresponds to a first reference point of the first transmitted symbol, and an end location of the second subsequence corresponds to a second reference point of the second transmitted symbol; and transmitting the first and second transmitted symbols in the time domain, wherein the first reference point represents an end location of a transmitted symbol, and the second reference point represents a location from which a cyclic prefix is obtained through truncation in a transmitted symbol.
13. A symbol processing apparatus, comprising: a processor, configured to obtain a plurality of complex-valued symbols; group the plurality of complex-valued symbols into a plurality of sets, wherein each set corresponds to one transmit symbol, the plurality of sets comprise a first set corresponding to a first transmit symbol and a second set corresponding to a second transmit symbol, the first transmit symbol and the second transmit symbol are continuous in time domain, and the first transmit symbol is located before the second transmit symbol; perform a copy operation on the first set and the second set, so that both the first set and the second set have a first complex-valued symbol, wherein a time domain index of a start position of a first subset formed by the first complex-valued symbol in the first set is the same as a time domain index of a start position of a second subset formed by the first complex-valued symbol in the second set; perform signal processing on the first set and the second set after the copy operation, wherein the signal processing comprises a cyclic shift or frequency domain weighting, and the signal processing causes the start position of the first subset to correspond to a position before a first reference point of the first transmit symbol and an end position of the first subset to correspond to a position after the first reference point of the first transmit symbol, and further causes the start position of the second subset to correspond to a position before a second reference point of the second transmit symbol and an end position of the second subset to correspond to a position after the second reference point of the second transmit symbol, and wherein the first reference point represents an end position of the transmit symbol, and the second reference point represents a position of a truncated cyclic prefix of the transmit symbol; generate the first transmit symbol and the second transmit symbol based on signals after the signal processing; and perform phase adjustment on one or both of the first transmit symbol and the second transmit symbol, so that a symbol component whose end position is the first reference point in the first transmit symbol is the same as a symbol component whose end position is the second reference point in the second transmit symbol after the adjustment.
13. A symbol processing apparatus, comprising a processor and a memory comprising instructions that, when executed by the processor, cause the apparatus to be configured to: obtain a plurality of complex-valued symbols; divide the plurality of complex-valued symbols into a plurality of sequences, wherein each sequence corresponds to one transmitted symbol; perform a copy operation on the plurality of sequences, so that two sequences corresponding to two transmitted symbols that are consecutive in time domain have some same complex-valued symbols; and a transmitter, configured to transmit the two transmitted symbols in the time domain in accordance with the copy operation.



Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-19 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of copending Application No. 17/565, 669 (US 20220123899 A1). Although the claims at issue are not identical, they are not patentably distinct from each other because the independent claims of above co-pending application teaches a symbol processing method, comprising: obtaining a plurality of complex-valued symbols; grouping the plurality of complex-valued symbols into a plurality of sets, wherein each set corresponds to one transmit symbol. Therefore, it would have been obvious to one of ordinary skill in the art, at the time of filing or before the effective filing date of the claimed invention, to modify the current pending application to include grouping the plurality of complex-valued symbols into a plurality of sets, wherein each set corresponds to one transmit symbol so that different complex values could be associated to specific set of symbols. Such modification would facilitate ,after to the copy operation, a signal processing to generate the first transmit symbol and the second transmit symbol and ensure that an inter-symbol guard period would be flexibly configured.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
17/565, 669
17/564,450
1. A symbol processing method, comprising: obtaining a plurality of complex-valued symbols; dividing the plurality of complex-valued symbols into a plurality of sets, the plurality of sets comprise a first set corresponding to a first transmitted symbol and a second set corresponding to a second transmitted symbol, the first transmitted symbol and the second transmitted symbol are consecutive in a time domain, and the first transmitted symbol is located before the second transmitted symbol; performing a copy operation on the first set and the second set, so that both the first set and the second set have first complex-valued symbols, a time domain index of a first subset start location of a first subset including the first complex-valued symbols in the first set is the same as a time domain index of a second subset start location of a second subset including the first complex-valued symbols in the second set; and after the copy operation, performing signal processing on the first set and the second set, the signal processing comprising a cyclic shift or frequency domain weighting, and after the signal processing, the first subset start location corresponds to a location preceding a first reference point of the first transmitted symbol, a first subset end location of the first subset corresponds to a location following the first reference point of the first transmitted symbol, the second subset start location corresponds to a location preceding a second reference point of the second transmitted symbol and a second subset end location of the second subset corresponds to a location following the second reference point of the second transmitted symbol; wherein the first reference point represents a transmitted symbol end location of a transmitted symbol and the second reference point represents a cyclic prefix location from which a cyclic prefix is obtained through truncation in a transmitted symbol.
1. A symbol processing method, comprising: obtaining a plurality of complex-valued symbols; dividing the plurality of complex-valued symbols into a plurality of sequences, wherein each sequence corresponds to one transmitted symbol; performing a copy operation on the plurality of sequences to produce two sequences, corresponding to two transmitted symbols that are consecutive in time domain, having at least one same complex-valued symbol; and transmitting the two transmitted symbols in the time domain and in accordance with the copy operation.
11. A symbol processing method, comprising: obtaining a plurality of complex-valued symbols; dividing the plurality of complex-valued symbols into a plurality of sets, wherein the plurality of sets comprise a first set and a second set, the first set corresponds to a first transmitted symbol, the second set corresponds to a second transmitted symbol, the first transmitted symbol and the second transmitted symbol are consecutive in a time domain, the first transmitted symbol is located before the second transmitted symbol, and complex-valued symbols in a first subset in the first set are the same as complex-valued symbols in a second subset in the second set; and performing signal processing on the first set and the second set, the signal processing comprising a cyclic shift or frequency domain weighting, and after the signal processing, a first subset start location of the first subset corresponds to a location preceding a first reference point of the first transmitted symbol, a first subset end location of the first subset corresponds to a location following the first reference point of the first transmitted symbol, a second subset start location of the second subset corresponds to a location preceding a second reference point of the second transmitted symbol, and a second subset end location of the second subset corresponds to a location following the second reference point of the second transmitted symbol; wherein the first reference point represents an end location of a transmitted symbol and the second reference point represents a cyclic prefix location from which a cyclic prefix is obtained through truncation in a transmitted symbol.
11. A symbol processing method, comprising: obtaining a plurality of complex-valued symbols; dividing the plurality of complex-valued symbols into a plurality of sequences, wherein the plurality of sequences comprise a first sequence and a second sequence that are the same, the first sequence corresponds to a first transmitted symbol, the second sequence corresponds to a second transmitted symbol, the first transmitted symbol and the second transmitted symbol are consecutive in time domain, and the first transmitted symbol is located before the second transmitted symbol; performing a cyclic shift on the first sequence and/or the second sequence, so that complex- valued symbols in a first subsequence in the first sequence are the same as complex-valued symbols in a second subsequence in the second sequence, wherein an end location of the first subsequence corresponds to a first reference point of the first transmitted symbol, and an end location of the second subsequence corresponds to a second reference point of the second transmitted symbol; and transmitting the first and second transmitted symbols in the time domain, wherein the first reference point represents an end location of a transmitted symbol, and the second reference point represents a location from which a cyclic prefix is obtained through truncation in a transmitted symbol.
13. A symbol processing apparatus, comprising: an obtaining unit configured to obtain a plurality of complex-valued symbols; a grouping unit configured to divide the plurality of complex-valued symbols into a plurality of sets, the plurality of sets comprise a first set corresponding to a first transmitted symbol and a second set corresponding to a second transmitted symbol, the first transmitted symbol and the second transmitted symbol are consecutive in a time domain and the first transmitted symbol is located before the second transmitted symbol; a copying unit configured to perform a copy operation on the first set and the second set so that both the first set and the second set have first complex-valued symbols, a time domain index of a first subset start location of a first subset including the first complex-valued symbols in the first set is the same as a time domain index of a second subset start location of a second subset including the first complex-valued symbols in the second set; and a signal processing unit configured to perform signal processing on the first set and the second set after the copy operation, the signal processing comprising a cyclic shift or frequency domain weighting, and after the signal processing, the first subset start location corresponds to a location preceding a first reference point of the first transmitted symbol, a first subset end location of the first subset corresponds to a location following the first reference point of the first transmitted symbol, the second subset start location corresponds to a location preceding a second reference point of the second transmitted symbol, and a second subset end location of the second subset corresponds to a location following the second reference point of the second transmitted symbol; wherein the first reference point represents an end location of a transmitted symbol and the second reference point represents a cyclic prefix location from which a cyclic prefix is obtained through truncation in a transmitted symbol.
13. A symbol processing apparatus, comprising a processor and a memory comprising instructions that, when executed by the processor, cause the apparatus to be configured to: obtain a plurality of complex-valued symbols; divide the plurality of complex-valued symbols into a plurality of sequences, wherein each sequence corresponds to one transmitted symbol; perform a copy operation on the plurality of sequences, so that two sequences corresponding to two transmitted symbols that are consecutive in time domain have some same complex-valued symbols; and a transmitter, configured to transmit the two transmitted symbols in the time domain in accordance with the copy operation.





Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 20090221282 A1 or EP 3247079 A1 or US 20050163238 A1 or US 20170339697 or US 20150078477 A1 or US 20100111017 A1.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EMMANUEL BAYARD whose telephone number is (571)272-3016. The examiner can normally be reached 6-9.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ahn K Sam can be reached on 571-272-3044. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/EMMANUEL BAYARD/          Primary Examiner, Art Unit 2633